In the

      United States Court of Appeals
                       For the Seventh Circuit
Nos. 15‐2766 & 15‐2821

UNITED STATES OF AMERICA,
                                                                Plaintiff‐Appellee,

                                           v.


CLARENCE NAGELVOORT and
EDWARD J. NOVAK,
                                                         Defendants‐Appellants.


            Appeals from the United States District Court for the 
               Northern District of Illinois, Eastern Division.
              No. 13 CR 312 — Matthew F. Kennelly, Judge. 



      ARGUED DECEMBER 7, 2016 — DECIDED MAY 12, 2017


  Before  WOOD,  Chief  Judge,  BAUER,  Circuit  Judge,  and
SHADID,* District Judge.



*
     Of  the  United  States  District  Court  for  the  Central  District  of  Illinois,
sitting by designation.
2                                       Nos. 15‐2766 & 15‐2821

    BAUER, Circuit Judge. On March 25, 2015, after a seven‐week
trial, a jury convicted Edward Novak and Clarence Nagelvoort
of knowingly and willfully causing Sacred Heart Hospital in
Chicago, Illinois, to offer and pay kickbacks to physicians in
return  for  patient  referrals,  in  violation  of  42  U.S.C.
§ 1320a–7b(b)(2)(A) (Anti‐Kickback Statute), and conspiracy to
do so in violation of 18 U.S.C. § 371. They now challenge their
convictions  on  a  number  of  grounds.  For  the  reasons  that
follow, we affirm the convictions.
                      I. BACKGROUND
   On March 18, 2014, Novak and Nagelvoort were charged
with participating in a scheme by which, from 2001 through
2013, Sacred Heart  Hospital paid illegal kickbacks to physi‐
cians in exchange for referring patients to the Hospital. During
that time, Novak was the owner of Sacred Heart and served as
the  President  and  Chief  Executive  Officer.  Between  August
2007 and April 2011, Nagelvoort worked as an outside consul‐
tant for the Hospital, and at various times during that period,
he served as the Hospital’s Vice President of Administration
and Chief Operating Officer.
   In 2011, federal agents began investigating and securing the
cooperation of physicians and other Sacred Heart employees,
some  of  whom  began  recording  conversations  with  Sacred
Heart administrators and physicians. On April 16, 2013, federal
agents  executed  warrants  authorizing  the  search  of  the
Hospital and its administrative and storage facilities. 
    At trial, the government presented the audio recordings,
testimony from cooperating physicians and staff, and docu‐
ments gathered in the search as evidence that the Hospital paid
Nos. 15‐2766 & 15‐2821                                              3

kickbacks to physicians by concealing them as payments under
various types of contractual arrangements. The government’s
case focused on four types of agreements: (1) direct personal
services contracts; (2) teaching contracts; (3) lease agreements
for  the  use  of  office  space;  and  (4)  agreements  to  provide
physicians with the services of other medical professionals. 
   A. Personal Service Agreements With Physicians
    Doctor Jagdish Shah, an oncologist, gained privileges and
began seeing patients at Sacred Heart in 2000. At trial, Shah
testified that in 2009, after another clinic where he was working
closed, he told Novak that he could direct approximately 250
patients  to  Scared  Heart.  Novak  said  he  was  interested  and
directed  Shah  to  speak  with  Nagelvoort  about  the  arrange‐
ment. Shah relayed the same information to Nagelvoort, who
then said he would speak with Novak. A couple days later,
Novak  called  Shah  and  told  him  that  there  was  a  contract
for him to pick up. Until that point, Shah had not discussed
with Novak or Nagelvoort any specific additional services that
Shah might provide the Hospital.
    The  contract  provided  that  Shah  would  devote  20  hours
per  month  to  developing  a  cancer  screening  program  and
consult on oncology and hematology cases in exchange for a
monthly payment of $2,000. Shah then met with Nagelvoort to
explain that he would be unable to devote 20 hours per month
to such work. Nagelvoort responded that Shah should “just
sign  the  contract.”  Shah  testified  that  he  understood  this  to
mean  that  he  did  not  have  to  do  the  work  required  by  the
contract. It was his understanding that in exchange for $2,000
4                                        Nos. 15‐2766 & 15‐2821

per month, he was required only to bring patients to Sacred
Heart. Shah and Nagelvoort then signed the contract. 
   From July 2009 through January 2012, Shah submitted time
sheets to Sacred Heart that showed he performed work and
services that he did not actually perform. Shah testified that
during that time period, he never spent 20 hours in one month
performing any of the duties set forth in the contract. He also
submitted  time  sheets  showing  time  spent  on  services  that
were not outlined in the contract. Still, he received $2,000 every
month. 
    In  April  2012,  Doctor  Rajiv  Kandala  entered  into  an
agreement with Sacred Heart to provide education to patients
and staff regarding palliative care and hospice services. The
contract provided that Kandala would be paid $175 per hour
for up to 23 hours of such work per month. He submitted time
sheets for the maximum number of hours each month and was
paid  the  monthly  maximum  amount  of  $4,025.  Numerous
administrators  and  staff  testified  that  there  was  no  such
palliative  care  educational  or  screening  program  at  the
Hospital. According to these witnesses, Kandala was rarely, if
ever,  seen  at  the  Hospital.  Additionally,  some  of  Kandala’s
time  sheets showed his  attendance at meetings that  did  not
occur on the dates recorded. 
    Between  April  2012  and  March  2013,  Chief  Operating
Officer  Anthony  Puorro  had  numerous  conversations  with
Kandala  and  Novak  regarding  Kandala’s  patient  admission
numbers.  On  at  least  three  occasions,  Puorro  noted  that
Kandala’s admission numbers were down and asked Kandala
if he could increase the number of patients he sent to Sacred
Nos. 15‐2766 & 15‐2821                                            5

Heart. In February 2013, after discussing Kandala’s declining
numbers, Novak suggested to Puorro that they take Kandala
out and talk to him because “we need his patients over here.”
   B. Teaching Contracts 
    Doctor William Noorlag was the Director of Sacred Heart’s
Podiatric  Residency  Program  from  1999  to  2010.  In  2001,
Novak  told  Noorlag  that  he  wanted  to  create  paid  teaching
positions  for  podiatrists  as  a  way  to  bring  more  podiatric
patients to the Hospital. Noorlag testified that prior to creating
these  teaching  contracts,  the  attending  podiatrists  at  Sacred
Heart  already  taught  the  residents  as  part  of  their  regular
duties,  without  any  additional  compensation.  According  to
Noorlag, the attending physicians did not perform duties that
justified additional teaching salaries. He also testified that in
2008 or 2009, Novak instructed him that there must be evalua‐
tions  and  other  paperwork  to  justify  the  contracts,  and  ex‐
plained, “If I go down for this, you’re going down with me.” 
    In late 2001, Sacred Heart entered into a teaching contract
with Doctor Richard Weiss. At trial, Weiss testified that when
he first met with Novak to discuss a teaching contract, it was
Weiss’ understanding that Sacred Heart would be compensat‐
ing him for bringing surgical cases to the Hospital. There was
no discussion at that meeting of Weiss’ qualifications or any
details of the residency program. Weiss and Novak eventually
signed a contract, under which Weiss would receive $2,000 per
month  for  teaching  and  performing  various  other  services
related  to  the  residency  program.  From  2002  through  2008,
Weiss  received  his  monthly  salary  from  Sacred  Heart,  but
performed none of the services listed in the teaching contract.
6                                         Nos. 15‐2766 & 15‐2821

Instead, he simply allowed residents to observe his surgeries
in the same manner he had done, without additional compen‐
sation, before signing the contract.
    In November 2006, Novak signed a contract with Doctor
Shanin  Moshiri,  which  contained  the  same  duties  as  Weiss’
contract,  and  stated  that  Moshiri  would  be  the  “Director  of
External Office Rotations” for the residency program. Noorlag,
the Director of the program, testified that he did not consider
Moshiri to hold that position and that another podiatrist was,
in  fact,  in  charge  of  arranging  external  rotations  for  the
residents.  Like  Weiss,  Moshiri  was  paid  $2,000  per  month
under  the  contract.  According  to  Noorlag,  Moshiri  did  not
perform the duties outlined in his contract and his instruction
of  residents  was  limited  to  allowing  them  to  observe  and
participate  in  surgical  procedures.  Additionally,  records
showed that other attending podiatrists who were not compen‐
sated under teaching contracts had significantly more contact
with residents than Moshiri did.
    In  May  2010,  Nagelvoort  drafted  a  teaching  contract  for
Doctor Subir Maitra, which mirrored the contracts for Weiss
and  Moshiri.  Under  the  contract,  Sacred  Heart  would  pay
Maitra $2,000 per month to serve as a faculty member of the
Hospital’s “Medical Student Program.” At this time, there was
already a medical student program at the Hospital, which was
run by an outside organization called Affiliated Institute for
Medical Education (AIME). This organization independently
paid physicians to allow medical students to rotate with them.
Maitra received his teaching compensation from Sacred Heart,
not AIME. 
Nos. 15‐2766 & 15‐2821                                            7

   Students  who  rotated  with  Maitra  were  to  record  their
time  in  a  logbook,  which  Maitra  was  then  required  to  sign.
Nagelvoort directed his assistant to maintain this logbook. At
Maitra’s  request,  he  was  allowed  to  sign  blank  log  sheets,
which were to be filled in later by the students. By June 2012,
students stopped recording their time altogether, but Maitra’s
signature  continued  to  appear  on  blank  logs.  Sacred  Heart
continued to pay Maitra under the contract through April 2013.
During a meeting with Puorro in February 2013, Puorro told
Maitra  that  Novak  wanted  to  know  how  many  patients
Maitra was referring to the Hospital. Maitra responded: “Every
month, I’m bringing at least three to four insurance cases … .
He should be giving me more [money], a little bit.” There was
no discussion during that meeting of any of Maitra’s teaching
duties under his contract.
   C. Lease Agreement 
    In  March  2004,  Novak  signed  a  lease  to  rent  space  from
Doctor  Percy  Conrad  May,  Jr.  at  the  May  Medical  Center.
Sacred  Heart  agreed  to  pay  $5,000  per  month  to  rent  three
exam  rooms,  the  clinic’s  pharmacy,  and  its  waiting  area.  In
December 2009, Nagelvoort signed an addendum to this lease,
lowering the monthly payment to $2,000, with no changes to
the  other  terms.  At  trial,  Noorlag  testified  that  in  2006,
Ed  Lorgeree,  the  Chief  Operating  Officer,  explained  to  him
that  this  lease  was  established  so  that  May  would  refer
podiatry  patients  to  Sacred  Heart.  In  April  2012,  during  a
recorded conversation, Chief Financial Officer, Roy Payawal
noted that when the rent was $5,000, “we were getting five or
six referrals a month,” but when the rent was reduced, May’s
referrals “dried up.” In September 2012, prior to his coopera‐
8                                         Nos. 15‐2766 & 15‐2821

tion,  Puorro  was  recorded  stating:  “[May]’s  getting  2,000
dollars a month … . That’s his check, and ah, it’s in exchange
for continuing his relationship. It’s a quid pro quo. We expect
admissions to be sent to Sacred Heart Hospital, otherwise it
doesn’t make any financial sense for us.”
    D. Agreements for Services of Other Medical 
       Professionals
   In  early  2009,  Nagelvoort  discussed  with  the  Director  of
Nursing,  Deborah  Savage,  an  arrangement  whereby  the
Hospital would hire physician’s assistants (PAs) for some of
their  attending  physicians.  At  trial,  Savage  testified  that
Nagelvoort explained that this arrangement would create an
incentive for physicians to refer patients to the Hospital. 
   Savage’s  successor,  Michael  Castro,  also  testified  that  he
had  multiple  meetings  in  2010  and  2011  with  Novak,
Nagelvoort,  and  the  Director  of  Respiratory  Practice,  Ernie
Velasquez. During those meetings, Nagelvoort explained that
the  Hospital  needed  to  provide  Doctor  Ventkateswara
Kuchipudi with a PA in order to obtain more patient referrals
from  him.  In  a  conversation  recorded  in  February  2013,
Velasquez explained the arrangement:
       When  Clarence  [Nagelvoort]  wanted  to  get
       Kuchipudi here, … Kuchipudi said I can bring
       the patients in, but I need some help. Clarence
       thought about this program, which was a pro‐
       gram  whereby  the  Hospital  is  gonna  hire  the
       PAs … . You will make money and guarantee
       that your patient will be protected, that it’s not
Nos. 15‐2766 & 15‐2821                                            9

       gonna be stole from you, and we make money
       from the Medicare admission.
    Doug Willaman began working as a PA at Sacred Heart in
February  2009.  Shortly  thereafter,  Willaman  had  a  meeting
with  Doctor  Shah  and  Nagelvoort.  Willaman  testified  that
during  that  meeting,  Nagelvoort  told  Shah  that  Willaman
would provide services for Shah’s patients both at the clinic
and the Hospital, and in return Nagelvoort expected Shah to
refer five to ten patients per month to Sacred Heart. Willaman
saw  patients  at  Shah’s  clinic  between  February  2009  and
December 2010, and was paid a salary by the Hospital, but was
never compensated by Shah.
    Joanna Swajnos began working as a PA at Sacred Heart in
November  2009.  In  December  2009,  Nagelvoort  assigned
Swajnos to work at May’s clinic treating his patients for two
and a half days per week. May did not compensate Swajnos for
her work, but did bill for the services she provided his patients.
Sacred  Heart  paid  Swajnos’  salary  and  did  not  bill  for  her
services. In July 2010, Debra Savage asked  Roy Payawal for
May’s  admission  numbers.  She  testified  that  she  thought
Swajnos was needed more at the Hospital than at May’s clinic,
but  that  if  May  was  bringing  enough  admissions  to  the
Hospital,  she  would  keep  Swajnos  at  the  clinic  in  some
capacity. Between January and July 2010, May had admitted
four patients to the Hospital. After she received that informa‐
tion and discussed it with Nagelvoort, Nagelvoort made the
decision to recall Swajnos from the clinic.
   Beginning in 2010, Nagelvoort assigned Swajnos, Willaman,
and nurse practitioners (NPs) Jean Rush and Myrline Jeudy to
10                                          Nos. 15‐2766 & 15‐2821

assist Doctor Kuchipudi with his patient care. They worked
with Kuchipudi’s patients both in the Hospital and at various
nursing  home  facilities.  Swajnos,  Rush,  and  Jeudy  each
testified that they spent at least 90% of their time working with
Kuchipudi’s  patients  and  understood  him  to  be  their  boss.
Kuchipudi  never  paid  Rush  and  Jeudy,  who  received  all  of
their  compensation  from  the  Hospital.  From  March  2011  to
April  2013,  Swajnos  received  between  25%  and  30%  of  her
compensation from Kuchipudi, but estimated that, during that
period, 60% of her time was devoted to his patients. She still
received  her  full  salary  from  the  Hospital,  as  well.  In  a  re‐
corded conversation in March 2013, regarding these arrange‐
ments, Payawal explained: “I think that was the main reason,
uh,  we  created  that,  uh,  PA  to  do  …  the  work  for  uh,  the
doctor, and particularly Kuchipudi. Because I don’t think he
will come here, if that was not set up for him.” In this same
conversation, Payawal also confirmed that Nagelvoort set up
these arrangements and that Novak knew about them.
    On numerous occasions, Novak and Nagelvoort conferred
with  Sacred  Heart’s  outside  counsel,  Joan  Lebow,  when
creating these arrangements. Lebow testified that Nagelvoort
told her that the Hospital intended to employ the PA or NP full
time, but only use them at the Hospital 70% of the time and sell
the  balance  of  the  time  to  attending  physicians  for  market
value. Upon that information, Lebow drafted a memorandum
in August 2010, in which she advised that the relationship did
not  fit  into  any  of  the  safe  harbor  provisions  of  the  Anti‐
Kickback Statute, but that it might not violate the law so long
as referral inducement was not a purpose of the arrangement.
Nagelvoort responded to the memorandum in an email by first
Nos. 15‐2766 & 15‐2821                                              11

explaining that he had discussed it with Novak. Among other
suggested  revisions  to  the  memorandum,  Nagelvoort  re‐
quested that Lebow “remove bullet point three as it refers to
referrals!!! [P]lease delete this.”
    For the next few months, Lebow continued to confer with
and provide advice to Novak and Nagelvoort regarding these
arrangements. In February 2011, another memorandum from
Lebow reiterated that when the PAs and NPs were working at
the  Hospital,  only  the  Hospital  was  allowed  to  bill  for  the
services,  not  the  attending  physician.  Lebow  stated  that
allowing a PA or NP to work for a physician while the PA or
NP was working a shift at the Hospital could be considered an
illegal inducement for referrals.
   E. Indictment, Trial, and Post‐Trial Motions
    On March 18, 2014, Novak and Nagelvoort were charged in
a  superseding  indictment  with  violating  42  U.S.C.
§ 1320a–7b(b)(2)(A), and conspiring to do so in violation of 18
U.S.C. § 371. Novak was charged with 27 substantive counts of
violating  the  Anti‐Kickback  Statute  and  Nagelvoort  was
charged with 10 such counts. After a seven‐week trial, the jury
found  both  Novak  and  Nagelvoort  guilty  of  the  conspiracy
count, and all but one of the substantive counts with which
they were charged.
    At trial, and in post‐trial motions, Novak and Nagelvoort
argued that there was insufficient evidence to prove that they
acted with the requisite knowledge and willfulness under the
statute. They also argued that the government failed to prove
that  certain  of  the  agreements  fell  outside  the  statute’s  safe
harbor  provisions.  Nagelvoort  separately  argued  that  he
12                                          Nos. 15‐2766 & 15‐2821

withdrew from the conspiracy when he resigned his position
at  Sacred  Heart  on  April  28,  2011,  and  as  such,  any
coconspirator  statements  made  after  that  date  were  not
admissible against him.
    The  district  court  rejected  these  challenges.  It  held  that
there was sufficient evidence for the jury to find that Novak
and Nagelvoort acted knowingly and that the contracts did not
fall  within  any  of  the  statute’s  safe  harbors.  The  court  also
affirmed its ruling that Nagelvoort had not proven his with‐
drawal as a matter of law.
                         II. DISCUSSION
    On  appeal,  both  Novak  and  Nagelvoort  argue  that  the
government  did  not  present  sufficient  evidence  to  support
their  convictions  for  violating  the  Anti‐Kickback  Statute.
Nagelvoort also challenges the district court’s rulings and jury
instruction  regarding  his  withdrawal  from  the  conspiracy.
Finally,  Nagelvoort  argues  that  the  Anti‐Kickback  Statute  is
unconstitutionally vague as applied to him. 
     A. Sufficiency of the Evidence 
    Novak and Nagelvoort make two challenges to the suffi‐
ciency of the evidence. First, they argue that the government
failed  to  present  sufficient  evidence  that  the  agreements  at
issue fell outside of the statute’s safe harbor provisions. Then,
they contend that there was insufficient evidence for the jury
to  determine  that  they  knowingly  or  willfully  violated  the
Anti‐Kickback Statute.
   When  reviewing  a  challenge  to  the  sufficiency  of  the
evidence, “we view the evidence in the light most favorable to
Nos. 15‐2766 & 15‐2821                                               13

the prosecution and ask whether any rational trier of fact could
have  found  the  essential  elements  of  the  crime  beyond  a
reasonable doubt.” United States v. Salinas, 763 F.3d 869, 877
(7th  Cir.  2014)  (citing  Jackson  v.  Virginia,  443  U.S.  307,  319
(1979)). We do not reweigh the evidence nor judge the credibil‐
ity of witnesses. United States v. Galati, 230 F.3d 254, 258 (7th
Cir. 2000). “As long as there is a reasonable basis in the record
for the jury’s verdict, it must stand.” Id. (citation omitted). 
    Under  42  U.S.C.  §  1320a–7b(b)(2)(A),  it  is  a  felony  to
knowingly  or  willfully  pay  any  remuneration,  directly  or
indirectly, to refer a person for a service for which payment
may be made, in whole or in part, under a federal health care
program.  The  statute’s  corresponding  regulations  provide
certain  “safe  harbors”  that  protect  from  liability  payments
made  pursuant  to  personal  services  contracts  and  rental
agreements  if  they  satisfy  specific  criteria.  See  42  C.F.R.
§  1001.952(b)  and  (d).  Generally,  the  safe  harbors  exempt
written agreements for space rental and personal services if the
terms are for less than a year; the compensation is consistent
with fair market values; and the services or space are reason‐
ably necessary to accomplish the business goals of the contract‐
ing entity. Id. These safe harbors, however, do not protect any
payment that “takes into account the value or volume of any
referrals” for services to be paid for under a federal health care
program. Id. § 1001.952(b)(5) and (c)(5).
    The jury was properly instructed on the application of these
safe  harbor  provisions,  and  Novak  and  Nagelvoort  do  not
contend otherwise. Instead, they simply argue that the jury’s
conclusions were incorrect because the evidence showed that
the leases, personal service contracts, and teaching agreements
14                                        Nos. 15‐2766 & 15‐2821

met each of the elements of the respective safe harbor. How‐
ever,  there  was  ample  evidence  from  which  the  jury  could
determine that the arrangements at issue “[took] into account
the value or volume of any referrals” from the doctors. 
    Doctor Shah signed a contract to spend 20 hours per month
developing  a  cancer  screening  program  at  the  Hospital  in
exchange for $2,000 per month. Shah testified that it was his
understanding that he was not actually required to perform the
work outlined, and instead, was required only to bring patients
to Sacred Heart. Additionally, multiple witnesses testified that
Kandala  was  rarely  at  the  Hospital,  despite  his  time  sheets
showing that he spent 23 hours per month providing education
on  palliative  and  hospice  services.  The  jury  also  heard  re‐
corded  conversations  between  Kandala,  Puorro,  and  Novak
discussing  Kandala’s  declining  referral  numbers,  as  well  as
Novak’s desire to make Kandala happy because “we need his
patients over here.” Based on this evidence, a reasonable jury
could  conclude  that  the  agreements  took  into  account  the
physician’s potential referrals, thereby placing them outside
the safe harbor. 
   As to the teaching contracts, Doctor Noorlag testified that
the attending podiatrists were already teaching residents as
part  of  their  normal  duties  before  the  creation  of  separate
teaching  contracts.  He  said  there  were  no  additional  duties
created  that  would  have  justified  the  additional  payments
made under the contracts. Doctor Weiss, who had one such
contract, testified that it was his understanding he was being
compensated for bringing surgical cases to the Hospital. The
jury  heard  testimony  indicating  that  Doctors  Moshiri  and
Maitra  were  paid  pursuant  to  these  contracts,  but  did  not
Nos. 15‐2766 & 15‐2821                                            15

perform all of the corresponding duties. The jury also heard a
conversation between Maitra and Puorro, during which Maitra
referenced the number of referrals he had made and that he
thought the Hospital should be paying him more.
    Finally, the evidence regarding the lease agreement with
Doctor May also supported the jury’s conclusion. Puorro was
recorded stating that the arrangement with May was “a quid
pro  quo.  We  expect  admissions  to  be  sent  to  Sacred  Heart
Hospital,  otherwise  it  doesn’t  make  financial  sense  for  us.”
Clearly,  this  indicates  the  consideration  of  May’s  potential
referrals.
    The evidence summarized here, and outlined in more detail
above, when viewed in the light most favorable to the prosecu‐
tion, certainly could have lead a reasonable jury to find that the
agreements  took  into  account  the  referrals  that  the  doctors
would  make  to  Sacred  Heart.  Thus,  because  there  was  a
reasonable  basis  for  the  jury  to  conclude  that  the  contracts
were not protected by the safe harbors, that conclusion must
stand. See Galati, 230 F.3d at 258.
    Next,  Novak  and  Nagelvoort  contend  that  the  evidence
presented at trial was insufficient to prove that they knowingly
or  willfully  violated  the  Anti‐Kickback  Statute  when  they
entered into the arrangements at issue. Again, however, there
was  sufficient  evidence  from  which  the  jury  could  have
concluded that both appellants knew the contracts were illegal. 
   As  an  initial matter, the  government presented evidence
that  Novak  and  Nagelvoort  had  knowledge  of  the  Anti‐
Kickback Statute, its purpose, and its prohibitions. The jury
heard that both men were involved in the Hospital’s Corporate
16                                        Nos. 15‐2766 & 15‐2821

Compliance  Program,  which  produced  a  manual  that  dis‐
cussed these very issues. Additionally, Sacred Heart’s outside
counsel  Joan  Lebow  testified  that  she  discussed  the  statute
with appellants and counseled them on its provisions. The jury
saw  numerous  memoranda  from  Lebow  to  Novak  and
Nagelvoort wherein she clearly set forth the types of arrange‐
ments the statute prohibits. 
    Having  established  their  knowledge  of  the  statute,  the
government  also  presented  ample  evidence  indicating  that
both  Novak  and  Nagelvoort  played  significant  roles  in  the
creation  and  oversight  of  the  arrangements  at  issue.  Novak
signed the lease agreement with May, the initial contract with
Moshiri, and the teaching contracts with Weiss and Maitra. He
also  reviewed  and  signed  mileage  requests  submitted  by
Szwajnos for her travel to and from May’s and Kuchipudi’s
clinics. Nagelvoort signed the second agreement with Moshiri,
the  contract  with  Shah,  and  the  amendment  to  May’s  lease
agreement. 
    In addition, Noorlag, the Director of Podiatric Residency,
testified that Novak sought his input in creating and drafting
the  language  of  the  teaching  contracts.  Weiss  testified  that,
after a discussion with Novak, it was his understanding that
his teaching contract was a means for compensating him for
bringing surgical cases to the Hospital. Noorlag also testified
that  Novak  directed  him  to  create  paper  files  justifying  the
teaching agreements, and explained to Noorlag, “if I go down
for this, you’re going down with me.” 
    As further evidence of their knowledge, Shah testified that
he  discussed  bringing  patients  to  Sacred  Heart  with  both
Nos. 15‐2766 & 15‐2821                                           17

Novak  and  Nagelvoort  before  he  was  offered  a  contract  to
develop a Cancer Screening Program. He told Nagelvoort he
could not devote the amount of time the contract required, and
Nagelvoort told him to “just sign the contract.” Shah testified
that,  based  on  these  conversations,  he  believed  his  only
obligation  was  to  bring  patients  to  the  Hospital.  Savage
testified that Nagelvoort told her that the provision of PAs and
NPs  would  create  an  incentive  for  physicians  to  refer  their
patients  to  Sacred  Heart.  She  also  testified  that  Nagelvoort
oversaw  this  program  and  assigned  the  professionals  to
particular physicians. Payawal stated in a recorded conversa‐
tion  that  Nagelvoort  was  responsible  for  creating  these
arrangements and that Novak had knowledge of them. All of
this  evidence  could  lead  a  reasonable  jury  to  conclude  that
Novak  and  Nagelvoort  knew  that  they  were  compensating
doctors for referrals.
    Finally,  documents  showed  that  Novak  and  Nagelvoort
provided Lebow with false and incomplete information when
seeking her counsel on the legality of these arrangements. On
multiple  occasions,  and  after  consulting  with  Novak,
Nagelvoort  informed  Lebow  that  the  individual  physicians
would compensate the PAs and NPs provided to them, when
in fact, the Hospital paid those professionals. Nagelvoort also
told  Lebow that the Hospital alone would be billing for the
PAs’  and  NPs’  services,  which  was  not  true.  From  that  evi‐
dence, a reasonable jury could make the inference that Novak
and  Nagelvoort  knew  the  arrangements  were  illegal,  but
provided false information so as to obtain a record of approval
from their outside counsel. 
18                                       Nos. 15‐2766 & 15‐2821

    Both  Novak  and  Nagelvoort  argue  that  their  numerous
consultations with Lebow showed their intent to ensure the
contracts were legal. Novak similarly argues that many of the
recorded  conversations  the  government  presented  were,  in
fact, exculpatory. He contends that these conversations show
that he was attempting to follow the law and, therefore, cannot
be  found  to  have  knowingly  or  willfully  violated  the  Anti‐
Kickback Statute. For example, in some of these recordings,
Novak is heard directing others to make sure that the arrange‐
ments were “kosher” and that employees and physicians were
documenting the work that was required under the contracts.
    However,  the  jury  heard  and  rejected  these  arguments.
Instead,  it  accepted  the  government’s  theory  that  these
conversations  indicated  that  Novak  and  Nagelvoort  knew
these arrangements were illegal and that they were attempting
to cover their tracks. This is a reasonable inference based upon
all of the evidence presented, and it is not for us to decide that
the jury was wrong to accept it. See Galati, 230 F.3d at 258 (we
will not reweigh evidence if there is a reasonable basis in the
record for the verdict); see also United States v. Hale, 448 F.3d
971, 984–85 (7th Cir. 2006) (where there are competing views
of the evidence, “[w]e will not substitute our judgment for the
jury’s”).
    In sum, there was sufficient evidence, when viewed in the
light  most  favorable to the  government, for the jury  to  con‐
clude  that  both  Novak  and  Nagelvoort  violated  the  Anti‐
Kickback Statute knowingly or willfully.
Nos. 15‐2766 & 15‐2821                                              19

   B. Nagelvoort’s Challenge to Admission of
      Coconspirator Statements 
   Nagelvoort’s  employment  with  Sacred  Heart  ended  on
April  28,  2011,  when  he  went  to  Novak  and  asked  to  be
terminated.  The  next  day,  Novak  sent  a  notice  to  all  the
department  managers  at  the  Hospital  informing  them  that
Nagelvoort  was  no  longer  associated  with  Sacred  Heart.
Nagelvoort never returned to the Hospital and did not receive
any payments or benefits after that date. 
     Nagelvoort argues, therefore, that he withdrew from the
conspiracy on that date, and any coconspirator statements or
conduct occurring after April 28, 2011, should have been held
inadmissible against him. He requested such an instruction at
trial,  which  the  district  court  denied.  Instead,  the  court  in‐
structed the jury that if it found that Nagelvoort showed “that
it’s  more  likely  than  not  that  he  withdrew  from  the  alleged
conspiracy as of April 28, 2011, then you may not consider as
evidence  against  him  any  statements  made  by  any  alleged
coconspirators after that date.” 
    We review a district court’s decision to admit coconspirator
statements under Federal Rule of Evidence 801(d)(2)(E) for an
abuse of discretion. United States v. Pust, 798 F.3d 597, 602 (7th
Cir. 2015) (citation omitted). Any relevant findings of fact are
reviewed for clear error. Id. 
   Under Rule 801(d)(2)(E), statements of a coconspirator are
admissible against a party if the party was a member of the
conspiracy and the statements were made during the course
and in furtherance of the conspiracy. United States v. Powers, 75
F.3d  335,  339  (7th  Cir.  1996)  (citation  omitted).  Thus,  if
20                                          Nos. 15‐2766 & 15‐2821

Nagelvoort was no longer a member of the conspiracy after
April 28, 2011, the coconspirator statements made after that
date would not be admissible against him under that rule. It is
the defendant’s burden to prove that he withdrew from the
conspiracy. United States v. Hall, 212 F.3d 1016, 1023 (7th Cir.
2000). Ceasing one’s active participation in the conspiracy, by
itself,  is  not  sufficient  to  prove  withdrawal.  United  States  v.
Vallone,  752  F.3d  690,  697  (7th  Cir.  2014)  (citation  omitted).
Withdrawal requires an “‘affirmative action … to disavow or
defeat the purpose’ of the conspiracy.” Smith v. United States,
133 S. Ct. 714, 720 (2013) (quoting Hyde v. United States, 225 U.S.
347, 369 (1912)).
     Nagelvoort  argues  that  by  his  termination  from  Sacred
Heart and Novak’s communication of that fact to the Hospi‐
tal’s managers, he effectively withdrew from the conspiracy as
a matter of law, and therefore, any coconspirator statements
after his termination were inadmissible against him. He does
not contend that he took any other affirmative actions toward
withdrawal, nor does he argue that any such actions would
have been necessary. As support, Nagelvoort cites to a number
of cases from our sister circuits, in which the courts have found
that ending one’s relationship with a company was sufficient
to  establish  withdrawal  from  a  conspiracy  occurring  within
that company. See, e.g., Morton’s Mkt., Inc. v. Gustafson’s Dairy,
Inc., 198 F.3d 823, 838–39 (11th Cir. 1999), amended in part, 211
F.3d 1224 (11th Cir. 2000); United States v. Nerlinger, 862 F.2d
967, 974–75 (2d Cir. 1988); United States v. Steele, 685 F.2d 793,
803–04 (3d Cir. 1982).
   Our cases, however, require something more. We have held
consistently  that  simply  ending  one’s  involvement  in  the
Nos. 15‐2766 & 15‐2821                                               21

conspiracy,  even  voluntarily,  is  not  enough  to  constitute
withdrawal. See, e.g., Vallone, 752 F.3d at 697 (defendant did not
withdraw  where  he  did  not  perform  an  affirmative  act  “to
defeat or disavow the unlawful goal of the conspiracy”); United
States  v.  Morales,  655  F.3d  608,  640  (7th  Cir.  2011)  (“neither
retirement from an organization nor mere inactivity constitutes
effective withdrawal” without affirmative act to disavow the
criminal objective); United States v. Julian, 427 F.3d 471, 483 (7th
Cir. 2005)  (same). Here, there was no  evidence presented  at
trial,  nor  does  Nagelvoort  now  contend,  that  he  took  any
additional  action  aimed  at  defeating  or  disavowing  the
objectives of the conspiracy. The termination of Nagelvoort’s
employment alone does not constitute withdrawal. 
    Nagelvoort  points  out  that  in  United  States  v.  Wilson,  we
held that “communication by the defendant of the fact of his
withdrawal in a manner designed to reach his coconspirators”
can suffice as proof of withdrawal. 134 F.3d 855, 863 (7th Cir.
1998).  He  argues  that  his  request  to  be  terminated  and  the
notice Novak sent to the Hospital managers constitutes such a
communication. We clarified that holding, however, in Vallone,
where the defendant made a similar argument. United States v.
Vallone,  698  F.3d  416,  494  (7th  Cir.  2012),  vacated  on  other
grounds sub nom., Dunn v. United States, 133 S. Ct. 2825 (2013),
opinion modified and reinstated, Vallone, 752 F.3d 690. Expanding
on the language in Wilson, we held that “in order to effectuate
legally  meaningful  withdrawal  from  the  conspiracy,  the
defendant’s announcement must also disavow the conspiracy
and its criminal objectives.” Id. (internal quotation marks and
alteration omitted). Nagelvoort made no such disavowal. He
simply  expressed  his  desire  to  end  his  employment  at  the
22                                          Nos. 15‐2766 & 15‐2821

Hospital. Thus, we agree with the district court’s finding that
Nagelvoort had not carried his burden of proving that he had
withdrawn from the conspiracy as a matter of law. The court
did  not  abuse  its  discretion,  therefore,  when  it  allowed  the
coconspirator statements into evidence and denied the limiting
instruction Nagelvoort requested.
    Nagelvoort then attempts to argue that, despite the court’s
findings, he was prejudiced by the court’s decision to allow the
jury  to  consider  the  issue  of  withdrawal.  We  fail  to  see  any
prejudice this may have caused. Based on the court’s instruc‐
tion,  the  jury  could  have  determined  that  Nagelvoort  had
withdrawn, in which case any statements after April 28, 2011,
could not be considered against him. Particularly in light of the
court’s finding that he had not proven withdrawal as a matter
of  law,  we  fail  to  see  how  Nagelvoort  was  prejudiced  by
allowing the jury the opportunity to make a contrary factual
finding.  If  anything,  it  appears  that  he  only  could  have
benefitted from the instruction. Therefore, we do not find any
error in the court’s instruction. 
     C. Constitutionality of Anti‐Kickback Statute 
    Finally, Nagelvoort contends that this Court’s interpreta‐
tion of the Anti‐Kickback Statute renders it unconstitutionally
vague.  Specifically,  Nagelvoort  takes  issue  with  the  district
court’s  instruction,  and  the  government’s  argument  to  the
same effect, that the statute is violated if “any part or purpose”
of a payment or remuneration was to induce referrals to the
Hospital. 
   We review issues of statutory interpretation de novo. United
States v. Ford, 798 F.3d 655, 661 (7th Cir. 2015) (citation omit‐
Nos. 15‐2766 & 15‐2821                                              23

ted).  A  challenge  to  a  statute’s  constitutionality  is  also  re‐
viewed de novo. United States v. Sylla, 790 F.3d 772, 774 (7th Cir.
2015) (citation omitted). 
    A  statute  is  unconstitutionally  vague  if  it:  “(1)  does  not
provide a person of ordinary intelligence a reasonable opportu‐
nity to know what is prohibited, or (2) fails to provide explicit
standards to prevent arbitrary discriminatory enforcement by
those enforcing the statute.” United States v. Plummer, 581 F.3d
484, 488 (7th Cir. 2009) (citation omitted). Unless the vagueness
challenge implicates the First Amendment, which is not the
case here, the statute is analyzed as applied to the specific facts
of the case. Id.
    Nagelvoort  argues  that  by  allowing  the  jury  to  find  a
violation if “any part or purpose” of the payments was meant
to induce referrals, the statute is unconstitutionally vague. He
contends that “every contractual relationship a Hospital has
with  a  doctor”  might  run  afoul  of  the  statute  with  such  an
interpretation,  and  that  one  could  not  know  in  advance
whether a particular arrangement might be deemed illegal by
a prosecutor. He urges us, therefore, to overturn our precedent
and adopt an interpretation (also set forth in his proposed jury
instruction) that a payment or remuneration violates the Anti‐
Kickback Statute only if its “primary or substantial purpose”
is to induce referrals. 
    We considered, and rejected, an almost identical theory in
United States v. Borrasi, 639 F.3d 774, 781–82 (7th Cir. 2011). In
fact, Nagelvoort relies on the same case, United States v. Bay
State Ambulance & Hospital Rental Serv., Inc., 874 F.2d 20 (1st
Cir. 1989), to support his argument as the defendant in Borassi
24                                         Nos. 15‐2766 & 15‐2821

did. In Bay State, the First Circuit affirmed convictions after the
district court instructed the jury that defendants were guilty
only if payments were made “primarily as [referral] induce‐
ments.” 874 F.2d at 30. That case did not persuade us in Borassi,
and  instead,  we  followed  the  holdings  of  the  Third,  Fifth,
Ninth, and Tenth Circuits on this issue. See Borrasi, 639 F.3d at
782  (collecting  cases).  We  held  that  “if  part  of  the  payment
compensated  past  referrals  or  induced  future  referrals,”  it
constitutes a violation of the Anti‐Kickback Statute. Id. 
    We see no reason to overturn Borassi and alter that interpre‐
tation now. We reject Nagelvoort’s contention that our inter‐
pretation of the statute criminalized his otherwise “innocent,
legitimate business arrangements and conduct.” As we said in
Borrasi,  “nothing in  the [Anti‐Kickback  Statute]  implies that
only the primary motivation of remuneration is to be consid‐
ered in assessing” the conduct at issue. Id. We hold, therefore,
that the Anti‐Kickback Statute is not unconstitutionally vague
as applied to Nagelvoort’s case. 
                       III. CONCLUSION 
  For the foregoing reasons, we affirm the convictions of both
Novak and Nagelvoort.